In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21‐2522
UNITED STATES OF AMERICA,
                                                   Plaintiﬀ‐Appellee,
                                 v.

TRACIE DICKEY,
                                               Defendant‐Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
              No. 16‐CR‐00475 — Sara L. Ellis, Judge.
                     ____________________

  ARGUED SEPTEMBER 8, 2022 — DECIDED OCTOBER 28, 2022
                ____________________

   Before WOOD, ST. EVE, and JACKSON‐AKIWUMI, Circuit
Judges.
    ST. EVE, Circuit Judge. Tracie Dickey built a following as the
leader of her own church, Deliverance Tabernacle Ministries
International. She claimed to be a prophet who received com‐
mands from God. Her worshipers (in reality, victims) had to
live in church space and work several jobs. All money earned
went to Dickey, who used the funds to pay for personal
2                                                  No. 21‐2522

expenses. She used physical and mental coercion to ensure
compliance with her demands.
    Having been convicted of one count of wire fraud, 18
U.S.C. § 1343, and one count of forced labor, 18 U.S.C. § 1589,
for her actions, Dickey timely filed this appeal. She challenges
three of the district court’s rulings: the denial of her fourth
motion to continue her trial, the rejection of a proposed jury
instruction regarding religious liberty, and the imposition of
restitution ordering her to pay for future mental health treat‐
ment for her victims. We now aﬃrm.
                        I. Background
A. Deliverance Tabernacle Ministries
   As early as 2009, Tracey Dickey recruited followers for her
church, Deliverance Tabernacle Ministries International
(“DTM”). As four former congregants explained, Dickey’s re‐
cruitment followed a pattern: through her proselytizing,
Dickey groomed vulnerable victims and forced them to disa‐
vow their families, live in the church, and work multiple full‐
time jobs. The victims would then give Dickey all their wages,
which she would keep for herself. She required multiple vic‐
tims to find employment at Hyatt hotels, where Dickey forced
them to falsify reservation bookings, thereby fraudulently
misdirecting kickbacks to Dickey’s own travel company. If
someone disobeyed, Dickey threatened them with violence
and required them to be homeless until she considered them
redeemed. All told, her scheme netted $1.5 million, most of
which came from DTM members. She spent over $1 million
on personal expenses, such as travel, rental and vacation
properties, and luxury hotels.
No. 21‐2522                                                    3

   On July 26, 2016, the government indicted Dickey on three
counts of wire fraud and one count of obtaining forced labor,
though the government later dropped two of the wire fraud
charges. Count One charged Dickey with wire fraud as part
of the Hyatt hotels kickback scheme. Count Four charged
Dickey with obtaining forced labor of a victim by threatening
her with serious harm and physical restraint to force her to
participate in the scheme.
B. Procedural History
   During the pretrial proceedings, Dickey’s relationship
with her attorneys was tumultuous. In total, she changed de‐
fense counsel six times and the court granted her three con‐
tinuances.
    Dickey was on her third attorney when the district court
scheduled her first trial date for April 23, 2018. This date gave
the defense almost a full year to prepare. But two months be‐
fore the trial, Dickey filed a motion for new counsel; she
wanted to hire two attorneys, one of whom assured the dis‐
trict court that the team would be trial‐ready in April. With
the caveat that the trial would not be continued because of the
change, the court granted the motion to retain counsel.
    Only a few weeks later, Dickey’s new counsel moved to
withdraw and the court reappointed her prior counsel. The
district court continued the trial, over the government’s objec‐
tion, to September 4, 2018, rearranging its schedule to accom‐
modate Dickey. The district court warned Dickey, however,
that the new trial date was firm and it would not grant an‐
other continuance.
  But still, less than a month before the trial began, Dickey’s
most recent attorney asked for another continuance. She said
4                                                    No. 21‐2522

that Dickey had recently informed her of witnesses warrant‐
ing further investigation. The district court was skeptical, not‐
ing that Dickey had known about these witnesses all along
and had clearly waited until the eleventh hour to inform her
attorney about them. It also emphasized the emotional bur‐
den another continuance placed on the testifying victims.
Nonetheless, the court continued the trial a second time to Oc‐
tober 9, 2018.
     After only another week, Dickey’s counsel sought to with‐
draw because Dickey had filed an ethics complaint against
her. The court appointed standby counsel, but shortly there‐
after, Dickey retained a new attorney, Victor Henderson, who
filed an appearance and moved for another continuance. De‐
spite the earlier warnings, the district court granted Hender‐
son’s motion to continue the trial and set the trial date for Feb‐
ruary 4, 2019, giving the defense about four months to pre‐
pare. The court warned Henderson in no uncertain terms that
if this was not enough time, he should not take Dickey’s case,
because the court would not be moving the trial a fourth time.
In the face of this warning, Henderson agreed to represent
Dickey and the case moved forward.
    Henderson tried to continue the trial twice more, but the
district court stood firm on the February date. The judge re‐
minded Henderson that he had taken on the case with the ex‐
plicit warning that the February trial date would not move;
the court explained that it had arranged other criminal trials
around Dickey’s; and at any rate, it noted that the testimony
of the expert whom Dickey wanted a continuance to hire
would not be admissible at trial. Dickey wanted to present ex‐
pert testimony on whether the victims “voluntarily subjected
themselves” to poor treatment. But the judge reasoned that
No. 21‐2522                                                     5

whether the victims acted voluntarily was a fact question for
the jury, not one for an expert to decide. The trial went for‐
ward on February 4, 2019, as scheduled, with Henderson as
Dickey’s counsel.
C. Trial and Sentencing
   Four victims and former DTM congregants—A.A., S.W.,
L.H., and K.H.—testified at trial. In addition, several Hyatt
employees and two FBI investigators testified about the fraud
scheme. Dickey called four witnesses, current DTM members,
who explained that they joined the church freely and could
leave at any time. They claimed to have given money to
Dickey willingly and without reservation.
    Prior to deliberations, the district court instructed the jury
about the elements of wire fraud and forced labor. Dickey re‐
quested, and the district court permitted, an instruction that
the jury should not be influenced “by any person’s religion”
in deciding the case. Dickey requested an additional instruc‐
tion:
   You should not consider the ways in which the Defend‐
   ant exercised or practiced her religion in determining
   whether she is guilty of these charges. All individuals
   have a right to the free exercise of religion.
   The district court declined to give this instruction. Dickey
was allowed to make the argument in closing, but the district
court explained that Dickey’s proposed instruction risked
confusing the jury by suggesting that religion can act as a
“shield or … trump[] the statute, which it does not.” In clos‐
ing, the government argued that the jury should not let
Dickey “hide behind her religion … [or] the concept of free
will that she full well knows that she undermined with years
6                                                   No. 21‐2522

and years of abuse.” Defense counsel argued the opposite,
that each purported victim had acted of her own volition in
furtherance of her religious beliefs. “That’s what’s great about
America,” he explained, “[y]ou can go to whatever kind of
church you want to, or you don’t have to go at all. But it’s your
choice …. If you don’t like your church, you leave.” The jury
convicted Dickey on both counts.
    At the sentencing hearing, Dickey expressed little remorse.
Rather, she explained that her “words, actions, or intentions
were incorrectly perceived or misconstrued by others.” A.A.,
S.W., L.H., and K.H. again testified at the hearing about their
harrowing experiences with Dickey. S.W. equated her decade
at DTM to “psychological bondage” that aﬄicted her with
anxiety and paranoia. As a result, she suﬀers from panic at‐
tacks, thoughts of suicide, and the constant feeling of being
burdened by her past. A.A. compared DTM to “Heaven’s
Gate,” a cult that led its members to mass suicide, and Dickey
to Jim Jones, another infamous cult leader. K.H. described her
own “psychological scars,” and L.H. recounted how her
knees became permanently damaged from the miles she had
to walk after Dickey took her car as punishment. The district
court sentenced Dickey to 144 months’ imprisonment on each
count to run concurrently and three years’ supervised release.
    The court also held a special hearing to consider restitu‐
tion. The government presented the testimony and expert re‐
port of Dr. Diana Goldstein, a clinical neuropsychologist with
expertise in trauma‐related disorders. Dr. Goldstein de‐
scribed the causes and symptoms of stress disorders like com‐
plex PTSD. She then noted, based on a victim impact sum‐
mary provided by the government, aspects of the victims’ pa‐
thologies that aligned with trauma and stress disorders. Dr.
No. 21‐2522                                                     7

Goldstein also provided a letter with a range of treatment
costs associated with complex PTSD, which supported the
government’s estimate of therapy costs at $12,714 per victim.
The district court ordered Dickey to pay restitution in the
amount of $1.14 million, including the figure of $12,714 for the
cost of each victim’s future mental health treatment.
                          II. Analysis
    Dickey filed this appeal to challenge her conviction and
sentence. She argues that the district court erred when it re‐
fused to continue her trial for a fourth time, when it denied
her proposed jury instruction on religious liberty, and when
it ordered restitution based on Dr. Goldstein’s testimony.
A. Motion to Continue Trial Date
   We begin with the district court’s denial of Dickey’s fourth
motion to continue her trial date. We review the denial of a
continuance for abuse of discretion and a showing of preju‐
dice. United States v. Miller, 327 F.3d 598, 601 (7th Cir. 2003).
     In deciding whether to grant a continuance, courts should
consider: (1) the amount of time available for preparation;
(2) the likelihood of prejudice from denial of the continuance;
(3) the defendant’s role in shortening the eﬀective preparation
time; (4) the degree of complexity of the case; (5) the availabil‐
ity of discovery from the prosecution; (6) the likelihood a con‐
tinuance would have satisfied the movant’s needs; and (7) the
public interest, including fairness and harm to victims and in‐
convenience to the district court in light of its pending case
load. See, e.g., United States v. Cosby, 924 F.3d 329, 334–35 (7th
Cir. 2019); United States v. Shields, 789 F.3d 733, 748 (7th Cir.
2015); United States v. Volpentesta, 727 F.3d 666, 678–79 (7th
Cir. 2013); United States v. Isaacs, 593 F.3d 517, 525 (7th Cir.
8                                                  No. 21‐2522

2010). At the same time, “[w]hile a court should take these fac‐
tors into account,” our law does not mandate “a rigid recita‐
tion and analysis of each point before a continuance may be
denied.” United States v. Williams, 576 F.3d 385, 389 (7th Cir.
2009). These factors “highlight the most common issues that
the district court should evaluate. The importance of any one
factor depends on the individual circumstances of the case.”
Id.
    In denying Dickey’s fourth motion for a continuance, the
district court noted many factors against continuing the trial
another time. The court cited the case’s “significant history,”
a clear reference to Dickey’s two‐and‐a‐half years of prepara‐
tion for trial; noted Dickey’s own role in prolonging the trial
process by turning away multiple “excellent” lawyers who
“did an amazing job … representing Ms. Dickey;” empha‐
sized the repeated impact of rescheduling trial on vulnerable
victims who had to relive their trauma each time they pre‐
pared; made it abundantly clear that its caseload demands
were strenuous and that it had trials scheduled around
Dickey’s; and pointed to the court’s own reliance on Victor
Henderson, Dickey’s final attorney, who took on her case with
the explicit understanding that he would have four months to
prepare. The district court did not abuse its discretion in con‐
ducting this meticulous consideration of the relevant factors.
   Nor was there any prejudice to Dickey. She claims that
more time was needed to retain experts, review discovery, un‐
derstand the facts of the case, cross‐examine the witnesses,
and develop a “coherent” theory of the case. But defense
counsel did retain an expert, met with the defendant, devel‐
oped a cogent theory, cross‐examined witnesses, presented
witnesses who expressed “willful devotion,” and made a
No. 21‐2522                                                     9

forceful closing argument. Further, defense counsel repre‐
sented to the court that he had reviewed all of the discovery
in the case and had gone over it with Dickey. The court
properly exercised its discretion in denying the motion for a
fourth continuance.
B. Religious Liberty Jury Instruction
    We review de novo a district court’s “refusal to provide a
requested jury instruction when the underlying assignment
of error implicates a question of law, but general attacks on
the jury instructions are reviewed for an abuse of discretion.”
United States v. Bonin, 932 F.3d 523, 539 (7th Cir. 2019) (quoting
United States v. Bloom, 846 F.3d 243, 255 (7th Cir. 2017)).
    “A defendant is entitled to an instruction on [her] theory
of defense if: (1) the instruction is a correct statement of the
law; (2) the evidence supports the theory of defense; (3) the
defense is not part of the government’s charge; and (4) the
failure to give the instruction would deprive the defendant of
a fair trial.” United States v. Brown, 865 F.3d 566, 571 (7th Cir.
2017).
   Dickey wanted the jury instructed as follows:
   You should not consider the ways in which the Defend‐
   ant exercised or practiced her religion in determining
   whether she is guilty of these charges. All individuals
   have a right to the free exercise of religion.
     Her proposed jury instruction failed at the outset because
it is not an accurate statement of the law. Dickey’s proposed
instruction would have excused her criminal conduct based
on her religious assertions. That broad interpretation finds no
support in the caselaw. To the contrary, neutral laws of gen‐
eral applicability are consistent with the First Amendment.
10                                                    No. 21‐2522

See United States v. Indianapolis Baptist Temple, 224 F.3d 627, 629
(7th Cir. 2000). Neither count at issue violates this principle.
    The district court properly instructed the jury on the ele‐
ments of each count, which enabled Dickey to argue that her
victims voluntarily undertook their actions. The court also
gave Dickey’s proposed instruction that the jury should not
be influenced “by any person’s religion” in deciding the case.
Further, the district court gave Dickey significant latitude to
argue—and, indeed, she did argue—that her victims joined
the church willingly, could leave at any time, and generally
exercised their freedom of religion. Dickey’s counsel made
this point in closing argument: “[I]t’s your choice …. If you
don’t like your church, you leave.” The district court properly
rejected Dickey’s instruction.
C. Restitution Calculation
    We turn finally to the calculation of restitution for the four
victims who testified at Dickey’s trial. “‘We review de novo
questions of law regarding the federal courts’ authority to or‐
der restitution,’ and ‘we review for abuse of discretion a dis‐
trict court’s calculation of restitution, taking the evidence in
the light most favorable to the [g]overnment.’” United States v.
Alverez, 21 F.4th 499, 502–03 (7th Cir. 2021) (quoting United
States v. Webber, 536 F.3d 584, 601 (7th Cir. 2008) (citations
omitted)). Because this is a challenge to the calculation of res‐
titution, we review for abuse of discretion.
    Dickey acknowledges that a restitution order can include
payments to victims of the oﬀense for the projected cost of fu‐
ture mental health treatment. See United States v. Protho, 41
F.4th 812, 832 (7th Cir. 2022) (“A district court’s restitution or‐
der may require the defendant to pay any victim harmed by
No. 21‐2522                                                                11

the defendant’s oﬀense the cost of necessary medical and re‐
lated professional services for psychiatric and psychological
care.” (citing 18 U.S.C §§ 3663, 3663A)); United States v. Danser,
270 F.3d 451, 455 (7th Cir. 2001) (“In light of Congress’s intent
to make whole those victims of sexual exploitation, we find
that section 2259 allows for restitutionary damages for the fu‐
ture costs of therapy.”).* She objects only to the method by
which the district court calculated the damages for each vic‐
tim in her case.
    The district court has “broad discretion to determine the
procedures for calculating the amount of restitution.” United
States v. Robl, 8 F.4th 515, 527 (7th Cir. 2021) (quoting United
States v. Hassebrock, 663 F.3d 906, 925 (7th Cir. 2011)). The gov‐
ernment need only establish the amount by a preponderance
of the evidence—enough “that the fact‐finder believe[s] that
the existence of a fact is more probable than its non‐


    * In Protho and Danser, this Court held that future costs of victims’
mental health treatment could properly be included in restitution under
two separate statutes. In Danser, this Court reached that conclusion be‐
cause restitution covered the “full amount of the victim’s losses” under 18
U.S.C. § 2259(c)(2), which the Court found to include future mental health
treatment expenses. 270 F.3d at 455. Similarly, in Protho, this Court found
that future costs of mental health treatment fell within restitution defined
as “the amount of the loss sustained by each victim as a result of the of‐
fense” within the meaning of 18 U.S.C. § 3663(a)(1)(B)(i)(I). 41 F.4th at 832.
Because 18 U.S.C. § 1593(a), (b)(1)—the statute that requires restitution for
victims of forced labor, like the women who testified against Dickey—uses
the same “full amount of the victim’s losses” language as in Danser, and
indeed defines this restitution calculation with reference to 18 U.S.C.
§ 2259(c)(2), it is clear that the reasoning in Protho and Danser controls.
Here, as in those cases, restitution properly includes both costs for mental
and physical injuries already incurred and projected costs for anticipated
mental health treatment.
12                                                    No. 21‐2522

existence.” Id. (quoting United States v. Orillo, 733 F.3d 241, 244
(7th Cir. 2013)). Although awards of prospective losses often
have “inherent uncertainties,” those uncertainties do not
mean they are wrong. Danser, 270 F.3d at 455 n.5.
    Here, the district court did not abuse its discretion in cal‐
culating the cost of future mental health treatment. The gov‐
ernment presented the expert testimony of Dr. Diana Gold‐
stein, a clinical neuropsychologist with expertise in trauma‐
related disorders. Dr. Goldstein based her opinions on her ex‐
perience and a position paper from the International Society
of Traumatic Stress and the DSM‐5. Additionally, she re‐
viewed a summary of the facts of the case. She estimated that
treatment for complex PTSD would require multiple early
treatment interventions, various psychological therapies, and
pharmacological options. And although her estimate was
based on treatment for complex PTSD, Dr. Goldstein did not
apply a one‐size‐fits‐all approach to mental health treatment.
Rather, she explicitly considered in her estimate the closely
related psychological conditions that often need to be treated
alongside complex PTSD and which could impact and inform
treatment of the victims in this case.
    Admittedly, Dr. Goldstein reached these conclusions
based on the limited information supplied by the govern‐
ment, which led her to consider the victims as a group, rather
than individually. But her collective analysis makes sense in
a case like this one, where the victims received similar physi‐
cal and psychological treatment by Dickey and experienced
comparable symptoms after the abuse. And the record on
which the district court made its ultimate decision was even
richer—not only did the judge hear the expert testimony
about complex PTSD and associated disorders, but she heard
No. 21‐2522                                                  13

the extensive trial testimony of the individual victims about
their own symptoms and experiences (including two who
were diagnosed with PTSD), had the benefit of the victim‐im‐
pact statements, and held a hearing solely for the restitution
issue.
   After the hearing, the district court carefully reviewed this
evidence and found that restitution on the low end of Dr.
Goldstein’s recommended complex PTSD treatment costs was
appropriate for each testifying victim. The district court did
not abuse its discretion.
                       III. Conclusion
    Because the district court’s patient and thorough decision‐
making at each step cannot be considered an abuse of discre‐
tion, we
                                                       AFFIRM.